

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.35


REPORT OF INDEPENDENT PETROLEUM ENGINEERS






RESERVE AND ECONOMIC EVALUATION
OIL AND GAS PROPERTY






 
TARAPUR AREA
 
INDIA






















Owned by


GEOGLOBAL RESOURCES INC.


January 1, 2011
(December 31, 2010)




 
 

 
 

--------------------------------------------------------------------------------

 









February 22, 2011




GeoGlobal Resources Inc.
200, 625 - 4th Avenue SW
Calgary, AB
T2P 0K2


Attention:  Mr. Sunil Karkera




Dear Sir:


Re:         GeoGlobal Resources Inc.
Reserve and Economic Evaluation – January 1,
2011                                                                                                   


In accordance with your authorization we have performed a reserve and economic
evaluation of oil and gas properties owned by GeoGlobal Resources Inc. (the
"Company") for an effective date of January 1, 2011 (as of December 31, 2010).


This evaluation has been carried out in accordance with the guidelines of
Regulation S-X, Rule 4 -10 (a) of the Securities Exchange Act, with respect to
the classification of Proved and Probable Reserves, in conjunction with the
standards set out in the Canadian Oil and Gas Evaluation Handbook, Volume 1 –
Second Edition (COGEH-1) prepared jointly by the Society of Petroleum Evaluation
Engineers (Calgary Chapter) and the Canadian Institute of Mining, Metallurgy and
Petroleum (Petroleum Society).  The report has been prepared and/or supervised
by a "Qualified Reserves Evaluator" as demonstrated on the accompanying
Certificate of Qualification of the author(s).


The SCOPE OF REPORT contains the authorization and purpose of the report and
describes the methodology and economic parameters used in the preparation of
this report.


The SUMMARY OF RESERVES AND ECONOMICS (SEC) contains the results of the economic
forecasts using the new pricing guidelines as defined in Regulation S-X 210.4-10
22 (v), and expressed in United States dollars for the proved and proved plus
probable reserves, as applicable for SEC filing.


The DISCUSSION contains a description of the interests and burdens, reserves and
geology, production forecasts, product prices, capital and operating costs and a
map of each major property.  The economic results and cash flow forecasts
(before income tax) are also presented on an entity and property summary level.


A REPRESENTATION LETTER from the Company, confirming that to the best of their
knowledge all the information they provided for our use in the preparation of
this report was complete and accurate as of the effective date, is enclosed
following the Glossary.


Because the reserves data are based on judgments regarding future events, actual
results will vary and the variations may be material.  We have no responsibility
to update our report for events and circumstances which may have occurred since
the preparation date of this report.


Prior to public disclosure of any information contained in this report, or our
name as author, our written consent must be obtained, as to the information
being disclosed and the manner in which it is presented.  This report may not be
reproduced, distributed or made available for use by any other party without our
written consent and may not be reproduced for distribution at any time without
the complete context of the report, unless otherwise reviewed and approved by
us.


We consent to the submission of this report, in its entirety, to securities
regulatory agencies and stock exchanges, by the Company.


It has been a pleasure to prepare this report and the opportunity to have been
of service is appreciated.


Yours very truly,
Chapman Petroleum Engineering Ltd.


[Original Signed By:]


C.W. Chapman


C.W. Chapman, P. Eng.,
President


[Original Signed By:]


Roy A. Collver


Roy A. Collver, P. Eng
Petroleum Engineer

















 
 

--------------------------------------------------------------------------------

 

 
CERTIFICATE OF QUALIFICATION
 










I, C. W. CHAPMAN, P. Eng., Professional Engineer of the City of Calgary,
Alberta, Canada, officing at Suite 445, 708 – 11th Avenue S.W., hereby certify:


1.
THAT I am a registered Professional Engineer in the Province of Alberta and a
member of the Australasian Institute of Mining and Metallurgy.



2.
THAT I graduated from the University of Alberta with a Bachelor of Science
degree in Mechanical Engineering in 1971.



3.
THAT I have been employed in the petroleum industry since graduation by various
companies and have been directly involved in reservoir engineering,
petrophysics, operations, and evaluations during that time.



4.
THAT I have in excess of 25 years in the conduct of evaluation and engineering
studies relating to oil & gas fields in Canada and around the world.



5.
THAT I participated directly in the evaluation of these assets and properties
and preparation of this report for GeoGlobal Resources Inc., dated February 22,
2011 and the parameters and conditions employed in this evaluation were examined
by me and adopted as representative and appropriate in establishing the value of
these oil and gas properties according to the information available to date.



6.
THAT I have not, nor do I expect to receive, any direct or indirect interest in
the properties or securities of GeoGlobal Resources Inc. its participants or any
affiliate thereof.



7.
THAT I have not examined all of the documents pertaining to the ownership and
agreements referred to in this report, or the chain of Title for the oil and gas
properties discussed.



8.
A personal field examination of these properties was considered to be
unnecessary because the data available from the Company's records and public
sources was satisfactory for our purposes.









[Original Signed By:]


C.W. Chapman


C. W. Chapman, P.Eng.
President











 
 

--------------------------------------------------------------------------------

 





CERTIFICATE OF QUALIFICATION










 
I, ROY A. COLLVER, of the City of Calgary, Alberta, Canada, officing at Suite
445, 708 – 11th Avenue S.W., hereby certify:



1.
THAT I am a registered Engineer-In-Training in the Province of Alberta.



2.
THAT I graduated from Queen’s University in Kingston, Ontario with a Bachelor of
Science degree in Engineering Physics in 2005.



3.
THAT I participated directly in the evaluation of these assets and properties
and preparation of this report for GeoGlobal Resources Inc., dated February 22,
2011 and the parameters and conditions employed in this evaluation were examined
by me and adopted as representative and appropriate in establishing the value of
these oil and gas properties according to the information available to date.



4.
THAT I have not, nor do I expect to receive, any direct or indirect interest in
the properties or securities of GeoGlobal Resources Inc., its participants or
any affiliate thereof.



5.
THAT I have not examined all of the documents pertaining to the ownership and
agreements referred to in this report, or the chain of Title for the oil and gas
properties discussed.



6.
A personal field examination of these properties was considered to be
unnecessary because the data available from the Company’s records and public
sources was satisfactory for our purposes.







[Original Signed By:]


Roy A. Collver


Roy A. Collver, P. Eng.
Petroleum Engineer












 
 

--------------------------------------------------------------------------------

 








 


TABLE OF CONTENTS




Scope of Report


Authorization
Purpose
Reserve Definitions
Barrels of Oil Equivalent
Sources of Information
Product Sales Arrangements
Royalties
Capital Expenditures and Operating Costs
Income Tax Parameters
Economics
Constant Price Parameters




Summary of Company Reserves and Economics


Table 1:                      Summary of Company Reserves and Economics Before
Tax
Table 1T:                      Summary of Company Reserves and Economics After
Tax




























 
 

--------------------------------------------------------------------------------

 






 
 
SCOPE OF REPORT
 


Authorization
This evaluation has been authorized by Mr. Sunil Karkera, on behalf of GeoGlobal
Resources Inc.   The engineering analysis has been performed during the months
of January and February 2011.


Purpose
The purpose of this report was to prepare a third party independent appraisal of
the oil and gas reserves owned by GeoGlobal Resources Inc. for the Company's
financial planning and for filing with the SEC in the USA.
 
The values in this report do not include the value of the Company's undeveloped
land holdings nor the tangible value of their interest in associated plant and
well site facilities they may own.


Reserve Definitions
Proved and probable reserves as classified in the report have been based on Rule
4-10(a) of Regulation S-X of the Securities Exchange Act. The following
definitions are considered to be consistent with the principles of COGEH and are
compliant with the standards of NI 51-101:


Classification of Reserves
Proved Oil and Gas Reserves
Proved oil and gas reserves are those quantities of oil and gas, which, by
analysis of geoscience and engineering data, can be estimated with reasonable
certainty to be economically producible—from a given date forward, from known
reservoirs, and under existing economic conditions, operating methods, and
government regulations—prior to the time at which contracts providing the right
to operate expire, unless evidence indicates that renewal is reasonably certain,
regardless of whether deterministic or probabilistic methods are used for the
estimation. The project to extract the hydrocarbons must have commenced or the
operator must be reasonably certain that it will commence the project within a
reasonable time.
 
(i)
The area of the reservoir considered as proved includes:

 
(A)
The area identified by drilling and limited by fluid contacts, if any, and

 
(B)
Adjacent undrilled portions of the reservoir that can, with reasonable
certainty, be judged to be continuous with it and to contain economically
producible oil or gas on the basis of available geoscience and engineering data.

 
(ii)
In the absence of data on fluid contacts, proved quantities in a reservoir are
limited by the lowest known hydrocarbons (LKH) as seen in a well penetration
unless geoscience, engineering, or performance data and reliable technology
establishes a lower contact with reasonable certainty.

 
(iii)
Where direct observation from well penetrations has defined a highest known oil
(HKO) elevation and the potential exists for an associated gas cap, proved oil
reserves may be assigned in the structurally higher portions of the reservoir
only if geoscience, engineering, or performance data and reliable technology
establish the higher contact with reasonable certainty.

 
(iv)
Reserves which can be produced economically through application of improved
recovery techniques (including, but not limited to, fluid injection) are
included in the proved classification when:

 
(A)
Successful testing by a pilot project in an area of the reservoir with
properties no more favorable than in the reservoir as a whole, the operation of
an installed program in the reservoir or an analogous reservoir, or other
evidence using reliable technology establishes the reasonable certainty of the
engineering analysis on which the project or program was based; and

 
(B)
The project has been approved for development by all necessary parties and
entities, including governmental entities.


 
 

--------------------------------------------------------------------------------

 



 
(v)
Existing economic conditions include prices and costs at which economic
producibility from a reservoir is to be determined. The price shall be the
average price during the 12-month period prior to the ending date of the period
covered by the report, determined as an unweighted arithmetic average of the
first-day-of-the-month price for each month within such period, unless prices
are defined by contractual arrangements, excluding escalations based upon future
conditions.



Probable Reserves
Probable reserves are those additional reserves that are less certain to be
recovered than proved reserves but which, together with proved reserves, are as
likely as not to be recovered.
(i)  
When deterministic methods are used, it is as likely as not that actual
remaining quantities recovered will exceed the sum of estimated proved plus
probable reserves. When probabilistic methods are used, there should be at least
a 50% probability that the actual quantities recovered will equal or exceed the
proved plus probable reserves estimates.

(ii)  
Probable reserves may be assigned to areas of a reservoir adjacent to proved
reserves where data control or interpretations of available data are less
certain, even if the interpreted reservoir continuity of structure or
productivity does not meet the reasonable certainty criterion. Probable reserves
may be assigned to areas that are structurally higher than the proved area if
these areas are in communication with the proved reservoir.

(iii)  
Probable reserves estimates also include potential incremental quantities
associated with a greater percentage recovery of the hydrocarbons in place than
assumed for proved reserves.



Possible Reserves
Possible reserves are those additional reserves that are less certain to be
recovered than probable reserves.
(i)  
When deterministic methods are used, the total quantities ultimately recovered
from a project have a low probability of exceeding proved plus probable plus
possible reserves. When probabilistic methods are used, there should be at least
a 10% probability that the total quantities ultimately recovered will equal or
exceed the proved plus probable plus possible reserves estimates.

(ii)  
Possible reserves may be assigned to areas of a reservoir adjacent to probable
reserves where data control and interpretations of available data are
progressively less certain. Frequently, this will be in areas where geoscience
and engineering data are unable to define clearly the area and vertical limits
of commercial production from the reservoir by a defined project.

(iii)  
Possible reserves also include incremental quantities associated with a greater
percentage recovery of the hydrocarbons in place than the recovery quantities
assumed for probable reserves.

   
        (iv)
The proved plus probable and proved plus probable plus possible reserves
estimates must be based on reasonable alternative technical and commercial
interpretations within the reservoir or subject project that are clearly
documented, including comparisons to results in successful similar projects.

(iv)  
Possible reserves may be assigned where geoscience and engineering data identify
directly adjacent portions of a reservoir within the same accumulation that may
be separated from proved areas by faults with displacement less than formation
thickness or other geological discontinuities and that have not been penetrated
by a wellbore, and the registrant believes that such adjacent portions are in
communication with the known (proved) reservoir. Possible reserves may be
assigned to areas that are structurally higher or lower than the proved area if
these areas are in communication with the proved reservoir.

(v)  
Pursuant to paragraph (a)(22)(iii) of this section, where direct observation has
defined a highest known oil (HKO) elevation and the potential exists for an
associated gas cap, proved oil reserves should be assigned in the structurally
higher portions of the reservoir above the HKO only if the higher contact can be
established with reasonable certainty through reliable technology. Portions of
the reservoir that do not meet this reasonable certainty criterion may be
assigned as probable and possible oil or gas based on reservoir fluid properties
and pressure gradient interpretations.


 
 

--------------------------------------------------------------------------------

 

Barrel of Oil Equivalent
If at any time in this report reference is made to “Barrels of Oil Equivalent”
(BOE), the conversion used is 6 Mscf : 1 STB (6 Mcf : 1 bbl).
 
BOEs may be misleading, particularly if used in isolation. A BOE conversion
ratio of 6 Mcf : 1 bbl is based on an energy equivalency conversion method
primarily applicable at the burner tip and does not represent value equivalency
at the well head.


Sources of Information
Source of the data used in the preparation of this report are as follows:
i)  
Ownership and Burdens have been derived from the Company's land records and
other information from the Company as required for clarification;

ii)  
Production data is acquired from public data sources, except for very recent
data or certain wells which are provided directly by the Company;

iii)  
Well data is accessed from the Company's well files and from public data
sources;

iv)  
Operating Costs are based on actual revenue and expense statements provided by
the Company for established properties or from discussions with the Company and
our experience in the area for new or non-producing properties;

v)  
Price differentials are derived from revenue statements, compared to actual
posted prices for the appropriate benchmark price over a period of several
months for established properties or from discussions with the Company and our
experience in the area for new or non-producing properties;

vi)  
Timing of Development Plans and Capital estimates are normally determined by
discussions with the Company together with our experience and judgment.



Product Sales Arrangements
The Company does not have any "hedge" contracts in place at this time.


Royalties
A full provision for Crown royalties under the latest regulations and incentive
programs for the Tarapur area have been included in this report.
 
Under the terms of the Production Sharing Agreement, all royalties and cess fees
are paid by the licensee, OGNC.


Capital Expenditures and Operating Costs
Operating costs and capital expenditures have been based on historical
experience and analogy where necessary and have not been escalated.


Income Tax Parameters
Net cash flows after consideration of corporate income tax have been included in
this report.
 
The Company has a seven year income tax holiday on production from this area.
Once the holiday period has expired, the Company can offset future income with
their share of sunk exploration and development capital. Once all sunk capital
is recovered, the net revenue from profit petroleum is taxable at a rate of
41.2%. The majority of operating costs are deductible.
 
Abandonment and restoration costs, net of salvage, have been accounted for in
the cash flow forecasts for each level of reserves. Abandonment and restoration
cost estimates have been based on discussions with the Company and analogy with
similar fields in the area.


Economics
The economic analysis has been performed on a spread sheet format to account for
all the terms of the PSC.



 
 

--------------------------------------------------------------------------------

 

Constant Price Parameters
The price used for each area in this report, in accordance with SEC regulation
S-X rule 4-10, was the average price during the 12-month period prior to the
ending date of the period covered by the report, determined as an unweighted
arithmetic average of the first-day of-the-month price for each month within
such period, unless prices are defined by contractual arrangements, excluding
escalations based upon future conditions.
 
Adjustments for crude quality, gas heating value and NGL trucking and
fractionation have still been applied to the average prices to reflect actual
prices being received.  In addition, no escalation has been applied to either
the capital expenditures or operating costs.
 
The average price shown in the cash flows may differ from year to year due to
variations in the proportionate production volumes from each property relative
to the total.
 
For the purpose of US Security Exchange Commission filing, the results of the
Constant Prices and Cost case for proved and probable reserves are expressed in
United States dollars are presented in the Summary of Reserves and Economics
(SEC).
 







 
 

--------------------------------------------------------------------------------

 

SUMMARY OF COMPANY RESERVES AND ECONOMICS


INDEX










Constant Prices and Costs (SEC S-X GUIDELINES)


Table 1:               Summary of Company Reserves and Economics – Before Tax


Table lT:               Summary of Company Reserves and Economics – After Tax



 
 

--------------------------------------------------------------------------------

 

Table 1
Summary of Company Reserves and Economics
Before Income Tax
January 1, 2011
Geoglobal Resources Inc
   
 
 
N e t   T o   A p p r a i s e d    I n t e r e s t
   
Reserves
 
Cumulative Cash Flow (BIT) - M$
     
Light and Medium
 
Sales Gas
 
NGL
                         
Oil  MSTB
 
MMscf
 
Mbbls
 
Discounted at:
Description
 
Gross
 
Net
 
Gross
 
Net
 
Gross
 
Net
 
Undisc.
 
5%/year
 
10%/year
 
15%/year
 
20%/year
Proved Developed Producing 
           
 
 
 
 
 
 
 
     
 
 
 
       
Tarapur wells (Kalol)
 
55
 
55
 
155
 
155
 
0
 
0
 
         3,605
 
         3,180
 
           2,852
 
           2,593
 
      2,384
Total Proved Developed Producing
 
55
 
55
 
155
 
155
 
0
 
0
 
      3,605
 
      3,180
 
        2,852
 
        2,593
 
    2,384
Probable
                                             
Tarapur wells (Kalol)
 
418
 
409
 
617
 
595
 
0
 
0
 
18,133
 
13,678
 
10,618
 
8,442
 
6,847
Total Probable
 
418
 
409
 
617
 
595
 
0
 
0
 
18,133
 
13,678
 
10,618
 
8,442
 
6,847
Total Proved Plus Probable
 
473
 
464
 
772
 
750
 
0
 
0
 
    21,738
 
    16,858
 
      13,470
 
      11,035
 
    9,231
             
 
                               
M$ means thousands of dollars
                                           
 
"Gross reserves" means the total of GGR's working interest in the estimated
field reserves before the deduction of the Government's share of production
under the applicable production sharing agreement and before the deduction of
all applicable royalties.
 
"Net reserves" means the total of GGR's working interest in the estimated
resources after the deduction of the Government's share of production under the
applicable production sharing agreement and after the deduction of all
applicable royalties.
 
Columns may not add precisely due to accumulative rounding of values throughout
the report.
                                                           









 
 

--------------------------------------------------------------------------------

 



 

 
 

--------------------------------------------------------------------------------

 



                                                                                                      
Table 1T
Constant Prices & Costs
Summary of Company Reserves and Economics
After Income Tax
January 1, 2011
Geoglobal Resources Inc
     
N e t   T o   A p p r a i s e d    I n t e r e s t
     
Reserves
 
Cumulative Cash Flow  - M$
     
Light and Medium
 
Sales Gas
 
NGL
                           
Oil  MSTB
 
MMscf
 
Mbbls
 
Discounted at:
Description
     
Gross
 
Net
 
Gross
 
Net
 
Gross
 
Net
 
Undisc.
 
5%/year
 
10%/year
 
15%/year
 
20%/year
Proved Developed Producing
               
 
 
 
 
 
 
 
     
 
           
Total Proved Developed Producing (BIT)
 
55
 
55
 
155
 
155
 
0
 
0
 
3,605
 
3,180
 
2,852
 
2,593
 
2,384
 
Company Income Tax
   
-
 
-
 
-
 
-
 
-
 
-
 
                  -
 
                   -
 
                 -
 
                  -
 
               -
Total Proved Developed Producing (AIT)
 
55
 
55
 
155
 
155
 
0
 
0
 
        3,605
 
        3,180
 
       2,852
 
       2,593
 
    2,384
Probable
                                               
Total Probable (BIT)
   
418
 
409
 
617
 
595
 
0
 
0
 
18,133
 
13,678
 
10,618
 
8,442
 
6,847
 
Company Income Tax
   
-
 
-
 
-
 
-
 
-
 
-
 
         (2,406)
 
          (1,475)
 
           (937)
 
            (613)
 
        (413)
Total Probable (AIT)
   
418
 
409
 
617
 
595
 
0
 
0
 
      15,727
 
      12,203
 
       9,681
 
       7,829
 
    6,434
Total Proved Plus Probable (AIT)
 
473
 
464
 
772
 
750
 
0
 
0
 
      19,332
 
      15,383
 
     12,533
 
     10,422
 
    8,818
               
 
                               
M$ means thousands of dollars
                                           
"Gross reserves" means the total of GGR's working interest in the estimated
field reserves before the deduction of the Government's share of production
under the applicable production sharing agreement and before the deduction of
all applicable royalties.
"Net reserves" means the total of GGR's working interest in the estimated
resources after the deduction of the Government's share of production under the
applicable production sharing agreement and after the deduction of all
applicable royalties.
Columns may not add precisely due to accumulative rounding of values throughout
the report.
                           




 
 

--------------------------------------------------------------------------------

 
